FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-13, 19, and 22-27 are objected to because of the following informalities:  Line 10 should be recited ‘the text of the user and’.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 8 discusses ‘their respective text’.  There is no mention in the claim regarding transcribing audio of the user  into text which is displayed for the far end caller and the user before line 8.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Lines 8-10 discusses ‘the far end caller receives text data simultaneously with the user from the captioned telephone service manager’.  There is no mention in the claim regarding what the text data is before line 8 and it would be more correct to recite ‘simultaneously as the user’.  Further, it is not clear if audio of the user is transcribed into text for display to the far end caller and the user.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim 18 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6-7-2022 have been fully considered but they are not persuasive. There was no argument for claim 20 in the filed arguments therefore claim 20 is rejected the same as in the last, non-final office action as shown below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke in view of U.S. Patent No. 8,593,501 by Kjeldaas and in further view of U.S. Patent Application Publication 2017/0085506 by Gordon.
Regarding claim 18, Engelke discloses: 
a method of transcribing audio to text (paragraph: 56) through a captioned telephone service manager (paragraphs: 50, 51, 55) comprising the step of: connecting a call between a far end caller (e.g. incoming caller) and a user (paragraphs: 51, 62) through a telephone number managed by a captioned telephone service manager (paragraphs: 50, 51, 55); said captioned telephone service manager utilizing a captioner (e.g. automated transcription software or call assistant transcribing; paragraph: 56) to transcribe audio to text of the far end caller and sending the text to a device of the user (i.e. telephone or host device; Fig. 1, 14) in approximately real time (paragraphs: 62-63); and sending at least the far end caller’s text to a device of the user (paragraphs: 62-63). 
	Engelke discloses (in Figure 2) wherein the text of the far end caller appears on the device (i.e. captioned phrases) (paragraph: 0053).  Engelke fails to disclose wherein if the far end caller and the user talk at the same time, their respective text appears side by side on the device.
In related art, Kjeldaas discloses a far end caller (i.e. another participant) and a user (i.e. a user; Fig. 1, 14)  talking at a same time utilizing a captioner of a captioned telephone service manager (i.e. module; Fig. 1, 10) wherein their respective text appears side by side on a device of the user, simultaneously (col. 15, lines 5-20; Fig. 3A).  
It would have been obvious to modify Engelke to disclose side by side text as taught by Kjeldaas.  One of ordinary skill in the art can modify Engelke to include the device and captioner of Kjeldaas in order to disclose transcribed audio in the form of text of both parties on the call on a device to understand the conversation.
Engelke in view of Kjeldaas does not disclose in separate text bubbles.
In related art, Gordon discloses a far end caller (i.e. first user) and a user (i.e. a second user) talking at a same time utilizing a captioner of a captioned telephone service manager (paragraphs: 0017, 0107, 0114) wherein their respective text appears side by side on a device of the user in separate text bubbles (i.e. first cell, second cell; i.e. demarcated by speaker/chat participant), simultaneously (paragraphs: 0027-0032, 0118-0127).  
It would have been obvious to modify Engelke in view of Kjeldaas to disclose separate text bubbles as taught by Gordon.  One of ordinary skill in the art can modify Engelke in view of Kjeldaas to include visually differentiating text of Gordon in order to disclose transcribed audio in the form of text of both parties on the call on a device to distinguish both parties.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,389,876 by Engelke et al, hereinafter Engelke (2).
Regarding claim 20, Engelke (2) discloses a method of transcribing audio to text through a captioned telephone service manager comprising the steps of: 
connecting a call between a far end caller (i.e. a hearing user) and a user (i.e. assisted user) through a telephone number managed by a captioned service manager (col. 7, lines 43 – col. 8, line 11); said captioned telephone service manager utilizing a captioner (i.e. automated or call assistant) to transcribe audio to text of the far end caller and sending the text to a device of the user in approximately real time (col. 8, line 21 – col. 9, line 55); and sending at least the far end caller’s text to a device of the user (col. 17, lines 22-56; Figures 17-118; col. 28, lines 36-42); wherein the user send the far end caller a link, and if the far end caller activates the link, the far end caller receives text data simultaneously with the user from the captioned telephone service manager (col. 20, lines 22-57).
Allowable Subject Matter
Claims 15 and 16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653